Case 2:19-cv-01192-NR Document 30 Filed 01/16/20 Page 1of5

THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Gary MacKay and Dan Hewson 2:19-cv-001192-NR
Plaintiffs
-VS-

Steve Campbell and TranzGas Inc.

 

Defendants

DEFENDANTS’ MOTION #6 FOR DISMISSAL OF TRANZGAZ
INC. DUE TO THE LACK OF CONNECTION TO THE CASE

Due to the financial hardship caused by the filing of this case by the Plaintiffs, Tranzgaz Inc. has no other
option but to recind the assignment of the “049” patent and return the ownership of the said patent back to
- the inventor of record, Mr. Steven Campbell. In doing so, it removes any connection of Tranzgaz Inc. to
this case. As Tranzgaz was assigned the patent post filing and had nothing to do with the concept
development of the said patent, it has no input to offer this honourable court regarding the inventorship.
Therefore, Tranzgaz Inc. respectfully requests this court to dismiss it from this case.

Attached is the affidavit of Mr. Desmond McGrath, the Managing Director of Tranzgaz Inc. In this
affidavit, Mr. McGrath explains the reasoning for the compamy’s decision to rescind the assignment of the
“049” patent in the United States. He has sent a notorized copy directly to the court January 16, 2020.

Also attached is a copy of the resolution of Tranzgaz Inc. to recind the assignment agreement due to the
inability to adhere to the terms of the said agreement and assign the “049” patent back to the sole inventor

of record, Mr. Steven Campbell.

Also attached is the receipt from the US Patent and Trademark Office confirming the non-reversable
electronic request to assign the said “049” patent back to Mr. Campbell.

Page 1 of 2
Case 2:19-cv-01192-NR Document 30 Filed 01/16/20 Page 2 of 5

WHEREFORE, Defendants respectfully request that the Court grant this motion and dismiss Tranzgaz
Inc. from this case for want of connection or association to the said “049” patent or the invention of it.

Date: January 16, 2020 Respectfully, Respectfully,
Steven Clouston Campbell John Desmond McGrath
Managing Director TranzGas Inc.

Do) ' Qk
Attachments:

Affidavit of Desmond McGrath,
Resolution of Tranzgaz Inc., and,
Confirmation receipt of assignment request to USPTO.

Page 2 of 2
Case 2:19-cv-01192-NR Document 30 Filed 01/16/20 Page 3 of 5

Tranzgaz Inc.
(the “Corporation”)

Resolution in Lieu of Meeting of Shareholders
Dated January 14, 2020

Be and it is Hereby Resolved:

Rescinding of assignment of patent US 9,376,049:

Resolved that on the above date, the Corporation rescinds the assignment of the
above noted patent provided to it by the mventor Mr. Steven Campbell.

The directors of the Corporation hereby approve this resolution.

Sine \j

Steven Campbell

Date ya jt [2ore

 

John Desmond McGrath
Managing Director

Date Tue., January 14, 2020
Tuesday, January 14, 20201/14/2020 11:38 AM14 January 2020
1/16/2020

Assignment
Case 2:19-cv-01192-NR Document 30 Filed 01/16/20 Page4of5

 

 

Electronic Version v1.1
Stylesheet Version v1.2

 

 

PATENT ASSIGNMENT COVER SHEET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBMISSION TYPE: NEW ASSIGNMENT

NATURE OF CONVEYANCE: RESCINDING OF ASSIGNMENT

CONVEYING PARTY DATA

| Name | Execution Date
ITRANZGAZ INC. |/01/14/2020

RECEIVING PARTY DATA

|Name: MR. STEVEN CAMPBELL |
|Street Address: 29 QUEENS ROAD |
Internal Address: IPO BOX 733

ICity: IST JOHNS.

\State/Country: [NEWFOUNDLAND AND LABRADOR _. _.

[Postal Code: |AICSL4

 

 

 

 

 

 

PROPERTY NUMBERS Total

Property Type

Patent Number:

: 1

Number

9376049

 

 

CORRESPONDENCE DATA

Fax Number:
Phone:
Email:

(709)237-4703
7097705156
scampbell@t4ping.com

Correspondence will be sent to the e-mail address first; if that is unsuccessful, it will be sent using a fax number, if provided; if
that is unsuccessful, it will be sent via US Mail.

 

 

 

 

 

 

 

Correspondent Name: STEVEN CAMPBELL

Address Line !: 29 QUEENS ROAD

Address Line 2: PO BOX 733

Address Line 4: ST JOHNS, NEWFOUNDLAND AND LABRADOR A1CS5L4
NAME OF SUBMITTER: STEVEN CAMPBELL

Signature: /StevenCampbell/

Date: 01/15/2020

 

 

 

This document serves as an Oath/Declaration (37 CFR 1.63).

 

 

 

 

Total Attachments: 2

 

 

source=Resolution to Rescind the Patent 01152020 _00001#pagel .tif

file:///C:/Users/user/Downloads/EASPAT5911425 (4).html

 

 

1/2
 

 

1/16/2020 Assignment
Case 2:19-cy-01192-NR m 30. Fi
source=Assignment of US Patent Tranzgaz to QUE pba C1 145030 00000 6g ou tO 20 Page 5 ot5
RECEIPT INFORMATION
EPAS ID: PAT5911425
Receipt Date: 01/15/2020

 

 

 

 

 

file:///C:/Users/user/Downloads/EASPAT 5911425 (4).html 2/2
